DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 11, and 17 are drawn to the steps of identifying data and populating a database with said data.  With respect to Step 2A/B analysis, the claimed method can be interpreted as limitiations that can be performed in the mind using a general purpose computer/processor with memory as a tool to perform an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed elements are recited at a high level of generality.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
	Dependent claims recite more steps that can performed in the mind, such as identifying data (claims 4, 7, 9, along with parallel claims in the other claim trees), performing analysis of the data (claims 2, 5, 8, 10, along with parallel claims in the other claim trees), and defining the data based on user input (claims 3, 6, along with parallel claims in the other claim trees).  	  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 2020/0201701A1 to Wang et al.:  Identifying and correlating error data in a time series to determine root cause.
US 2021/0382770A1 to Lu et al.:  Identifying root causes using metrics and key phrases in monitored systems.
US 11,347,622 to Agarwal et al.:  Collecting metrics from monitored systems to visualize the monitored system.
US 10,552,289 to Ilangovan et al.:  Performance metric correlation for system analysis and graphing said metrics.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113